Sweeney, J.,
dissenting. The majority concludes that the disputed contractual provision encompasses not only the definitional section, R.C. 3317.13 (A), but also R.C. 3317.14, which permits a board of education to limit credit for teaching in other districts to five years.' As appellees note, however, R.C. 3317.14 is not a definitional section. Rather, R.C. 3317.14 makes express reference to R.C. 3317.13 (A) as the applicable definitional section. The disputed provision states that “[longevity increments will be based on total teaching service as defined by the Ohio Revised Code.” “Defined” is the key word and the only pertinent definitions are in R.C. 3317.13 (A). If the contract had read “increments will be based on total teaching service pursuant to the Ohio Revised Code,” then appellant’s argument, which the majority has adopted, that R.C. 3317.13 (A) must be read in pari materia with R.C. 3317.14, would have some merit. The language of the contract, however, is by its terms confined to the definitional provision of the Code.
The majority attempts to support its holding by invoking the canons of *320contractual construction regarding the intention of the parties. The majority apparently is satisfied that no meeting of the minds occurred with respect to the disputed provision because no discussion took place concerning this provision and the teachers did not explain why they wanted to include it. From this circumstance the board contends that no change in prior practice was intended and that the personnel handbook’s discussion of service credits remained in force. Nevertheless, the board did agree to add the “longevity increment * * *” language. If it did so without determining what the language meant and without requiring the teachers to articulate their reasons for the provision, then it would appear that the board agreed to a provision that it did not fully understand. The majority notes in the statement of the case that “ ‘the board’s representatives made no searching inquiries about the union’s purpose * * *’ ” regarding the insertion of the controverted term into the contract. The time to have questioned this provision was when the parties were engaged in negotiating their agreement. If the board had objected to the teacher’s interpretation at the bargaining table, then this litigation could have been avoided.
I find the majority’s discussion of the article that appeared in The Candle to be irrelevant. The plain language of the contract itself as read through R.C. 3317.13 (A), not the interpretative gloss furnished by the unattributed statement in the teachers’ newsletter, dictates the conclusion that appellee Lambert is entitled to a longevity increment under the contract. For this reason, I respectfully dissent.